Citation Nr: 0002879	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for Agent Orange (AO) 
Exposure.  

3.  Entitlement to service connection for a rash.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1998, the RO denied service connection for AO exposure, a 
rash, a groin tumor, depression and for PTSD.  The RO also 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
a back condition and for hypertension.  

In April 1998 the veteran filed a notice of disagreement with 
the March 1998 rating decision wherein the RO denied 
entitlement to service connection for PTSD and whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a back condition.  
After a statement of the case was promulgated in June 1998, 
the veteran perfected his appeal with submission of VA Form 9 
in July 1998.  



The Board has construed the VA Form 9 which was received in 
July 1998 as a timely filed notice of disagreement with the 
RO March 1998 denials of service connection for a rash and AO 
exposure, and also with the finding that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hypertension.  These 
issues are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The RO denied the claim of entitlement to service 
connection for a back disorder when it issued a rating 
decision in October 1993.  

3.  The evidence submitted since the October 1993 
determination does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence submitted since the October 1993 decision 
wherein the RO denied the claim of entitlement to service 
connection for a back disorder is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD.

Factual Background

Review of the service medical records shows that the veteran 
was found to be without defects at the time of his entrance 
examination.  On the report of the separation examination 
conducted in May 1969, no pertinent abnormalities were noted.  
The clinical evaluation of the veteran's psychiatric 
condition was determined to be normal at separation.  

Review of the service personnel records demonstrates that the 
veteran served in Vietnam as evidenced by his receipt of the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He did 
not receive any awards or decorations denoting participation 
in combat.  His military specialty was cook.  

Private treatment records have been associated with the 
claims file.  On a Social History dated in March 1997, it was 
noted the veteran served in Vietnam from December 1967 to 
December 1968 where he performed duties as cook, picked up 
rations, picked up water and troops and performed convoy 
duties.  The veteran reported he had a friend from 
Shreveport, Louisiana who was killed in Vietnam.  

The veteran reported he witnessed a large number of bodies 
along side a bridge during the Tet Offensive.  He reported he 
had been ambushed at the bridge in November 1968 but no one 
in his truck was wounded or killed.  The veteran remembered 
one incident wherein a soldier was killed when his jeep 
rolled over and he remembered another time when a soldier was 
killed by a sniper when he lit a cigarette on the perimeter.  
He reported that a Vietnamese boy had been shot in the head 
by a sniper.  He indicated that during one convoy, he 
witnessed a trip wire hanging across the road which stopped 
the convoy until the trip wire could be removed.  He reported 
being mortared and rocketed from two to four times per week.  
He remembered his truck being struck by lightening.  

The pertinent diagnosis was chronic PTSD and recurrent 
depression secondary to the PTSD.  The opinion was by a 
professional social worker.    

Reports of VA examinations conducted in August 1993 did not 
include any pertinent findings.  

On an undated statement, the veteran reported the names of 
Eugene Jenkins and Robert Earl Richardson as being killed in 
action during his tour of duty in Vietnam.  The veteran 
further indicated that his stressful experiences were 
recorded on the March 1997 social history of which he 
included a copy.  

In December 1997, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to the RO's 
request to verify any of the veteran's claimed in-service 
stressors..  USASCRUR was able to document that Lee Murray 
Brooks was hostile killed on December 24, 1968 as a result of 
an aircraft related incident.  Brooks was from Shreveport, 
Louisiana.  Eugene Ray Jenkins was hostile killed on November 
5, 1969.  Jenkins higher headquarters was the 1st Infantry 
Division.  Robert Earl Richardson was hostile killed on March 
19, 1970.  Richardson's higher headquarters was the 169th 
Light Infantry Division.  

The RO also included a Combat Operations After Action Report 
which documented combat actions in the area of Bien Hoa 
during the 1968 Tet Offensive.  USASCRUR noted that it could 
only verify specific combat incidents as recalled by the 
veteran and the veteran must provide the "who, what, where, 
and when" of each stressor.  It was also noted that it was 
not uncommon for non-combat/combat support specialties to 
claim combat experience and while such claims may be true, 
they are very difficult to verify such cased from military 
records.  USASCRUR was unable to document that the veteran 
participated in convoys.  USASCRUR was only able to document 
that the veteran was a cook.  

The report of a January 1998 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
he was eventually assigned to the 94th Infantry Division in 
the Mekong delta while serving in Vietnam.  

The veteran's main assignment was cook but he reported he 
also drove a truck, picking up water rations and supplies.  
He reported being caught in a firefight in Saigon during the 
Tet Offensive.  He was not hurt but reported he did see a lot 
of dead people.  He reported he was always behind a perimeter 
but did witness people killed on the perimeter.  He was not 
involved in firefights.  He reported he did go outside the 
perimeter on one occasion and was very frightened, quickly 
returning to the perimeter.  He reported having a nightmare 
of re-witnessing a soldier chop off the head of a Vietnamese.  
The pertinent diagnosis from the examination was chronic 
moderate PTSD.  An Axis IV problem of stresses of war was 
reported.  

The transcript of an October 1999 hearing conducted by the 
undersigned Member of the Board has been associated with the 
claims file.  The veteran testified that when he arrived in 
Vietnam, the plane he was flying on was delayed for fifteen 
minutes due to hostile ground fire.  There were sounds of 
battle all around the veteran when he first landed.  He was 
stationed approximately 17 miles from Bien Hoa.  

The veteran reported that he was surrounded by fighting 24 
hours a day, including mortar attacks at night.  He testified 
there were occasional mortar attacks during the daylight 
also.  He reported that he was a cook.  He testified he was 
shot at while riding in a truck in Tay Ninh.  He indicated 
this was the only time he was directly shot at.  He observed 
a friend who was wounded in the arm and leg but could not 
remember his name.  The veteran was not receiving treatment 
for PTSD at the time of the hearing.  The veteran's spouse 
testified she observed the veteran had changed since his duty 
in Vietnam.  

Letters the veteran wrote home while he was stationed in 
Vietnam have been associated with the claims file.  In 
December 1967, the veteran wrote that while he was not 
participating in fighting, the fighting was all around him.  
In February 1968, the veteran reported that there was a lot 
of fighting in Saigon.  He also reported in the same letter 
that he had been on a mission to Saigon.  In a second letter 
the veteran wrote that he traveled to Saigon on February 18, 
1968 by convoy.  He rode shotgun.  He reported he witnessed 
Viet Cong bodies lying in the road.  In May 1968, the veteran 
wrote that he did not have to travel to Saigon as the Viet 
Cong had blown up a bridge.  


In a second letter dated in May 1968, the veteran wrote that 
he was a cook but was not doing much cooking.  In June 1968, 
the veteran wrote that he spent a lot of time running to get 
into fox holes during rocket attacks at Bear Cat.  In July 
1968, the veteran wrote that he had been subjected to a 
rocket barrage at Bear Cat on July 5th.  In August 1968, the 
veteran reported he was subjected to a rocket and mortar 
attack on a Friday night and the following Saturday morning.  
Two soldiers were wounded in the attack.  

By letter dated in September 1968, the veteran reported that 
he had just missed a ground attack that resulted in the death 
of one soldier and the wounding of another soldier in the 
leg.  By separate letter dated in September 1968, the veteran 
reported that he had never fired his rifle but there was a 
firefight occurring outside of where he was stationed.  In 
November 1968, the veteran reported he would leap for a 
foxhole at any little noise.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
decision rendered by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of his experiences while 
serving on active duty in Vietnam.  The veteran's testimony 
with respect to his in-service stressors must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims files are the results of a VA PTSD 
examination wherein the examiner diagnosed the disorder.  The 
only stressors included on the examination report were 
service related.  This also must be presumed to be credible 
for the limited purpose of establishing whether the claim of 
entitlement to service connection for PTSD is well grounded.

As the veteran's testimony with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded, and as there 
is a current diagnosis of PTSD based on these stressors, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD is further 
addressed below in the remand portion of this decision.  


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for a 
back disorder.  

The pertinent evidence which was of record at the time of the 
October 1993 rating decision wherein the RO denied service 
connection for a back injury is set out below.  

Review of the service medical records demonstrates that the 
veteran sought treatment for a back strain several times in 
May 1969.  One clinical record included the notation that the 
veteran had been performing heavy lifting.  The impression 
was low back pain probably secondary to lifting.  It was 
noted in June 1969 that the veteran was improved but still 
had some back pain.  No pertinent abnormalities were noted on 
the report of the separation examination conducted in May 
1969.  Clinical evaluation of the spine at that time was 
determined to be normal.  On the Report of Medical History 
portion of the separation examination the veteran denied 
experiencing recurrent back pain.  

Private treatment records have been associated with the 
claims file.  A clinical record dated in September 1985 
included the notation that the veteran had had back pain and 
right lower extremity pain for many months.  In November 1985 
it was noted the veteran was complaining of back and leg 
pains.  He was diagnosed with a herniated nucleus pulposus 
and underwent a lumbar laminectomy.  X-rays also revealed 
degenerative disease at the L5-S1 level. 

The report of an August 1993 VA general medical examination 
is of record.  The veteran reported he injured his back in 
1968 when he slipped while walking in a freezer.  He reported 
he had had progressively increasing chronic low back pain 
since that time.  In 1986 he had surgery on his back.  His 
main complaint was periodic low back pain.  The pertinent 
diagnosis was chronic low back pain with history of lumbar 
disk surgery.  

The report of an August 1993 VA spine examination has been 
associated with the claims file.  The diagnosis was status 
post lumbar disk surgery with probable degenerative joint 
disease of the lumbar spine.  X-rays of the spine were 
interpreted as revealing discogenic disease at L5-S1.  A 
herniating disc could not be ruled out.  

The RO denied service connection for a back disorder in 
October 1993.  The RO determined that the herniated disk the 
veteran had surgically repaired in 1985 was not in any way 
related to the acute back sprain which was treated in service 
and resolved.  The veteran was informed of the decision and 
of his procedural and appellate rights via letter dated in 
October 1993.  The veteran submitted a timely notice of 
disagreement with the October 1993 rating decision.  He did 
not, however, perfect his appeal with the timely submission 
of a substantive appeal within the time limit allowed after a 
statement of the case was prepared.  Thus the October 1993 
rating decision became final in October 1994.  

The evidence added to the record subsequent to the October 
1993 rating decision wherein the RO denied service connection 
for a back disorder is set out below.  

The veteran submitted duplicate service medical records.  

A Social History report dated in March 1997 is of record.  
The social history was conducted by a professional social 
worker.   It was noted the veteran reported he injured his 
back when he slipped on some ice in a freezer while stationed 
at Lam Son.  It was further noted the veteran had a back 
operation in 1985 which he opined was the result of the 
original back injury.  The pertinent diagnosis was back 
injury, Lam Son, Republic of Vietnam.  

The veteran submitted duplicate treatment records from his 
1985 back surgery.  He also submitted a pathology report from 
the 1985 hospitalization which included a diagnosis of 
intervertebral disc tissue.  

The veteran submitted additional private treatment records.  
A June 1971 X-ray of the lumbar spine was interpreted as 
normal.  In January 1984, it was noted the veteran had 
slipped in a freezer in 1968 while in the army and had 
intermittent low back pain since the accident.  It was also 
noted that X-rays revealed some sclerosis at L-5 apparently 
secondary to early degenerative disk disease.  In March 1985, 
acute low back strain with possible disc syndrome with pain 
down the legs was included as an impression.  The veteran 
reported at that time that his back pain started after 
lifting something heavy out of the trunk of his car.  It was 
also noted the veteran had been treated one year prior for 
complaints of back pain radiating down his leg.  

The veteran submitted service personnel records from the 
National Guard.  

The report of a January 1998 VA PTSD examination has been 
associated with the claims file.  It was noted the veteran 
reported he had pains in his back and legs ever since an 
accident which occurred in Vietnam.  No pertinent diagnosis 
was made.  

The transcript of a hearing conducted by the undersigned 
Member of the Board in October 1999 has been associated with 
the claims file.  The veteran testified he did not have 
problems with his back prior to active duty.  He reported he 
injured his back when he slipped in a freezer during active 
duty.  Subsequent to active duty, he treated his back with 
Doan's pills.  

The veteran testified that in November 1986 he woke up unable 
to move his back.  He had back surgery in November 1986.  He 
did not have back pain every day but did have it several 
times per week depending on how he moved his body.  He 
testified he did not injure his back after active duty.  The 
veteran's spouse testified as to the back symptomatology she 
observed in the veteran.  She testified that the back 
symptomatology had been going on for a long time.  The 
veteran opined that his back surgery in 1986 was the result 
of his in-service back injury.  He did not know if a doctor 
thought his back surgery was the result of the in-service 
injury.  

A letter from I. C. has been associated with the claims file.  
The author reported that in November 1986 he had to assist 
the veteran to a hospital as the veteran could not get out of 
bed due to back pain.  

Letters the veteran wrote to his wife from Vietnam have been 
associated with the claims file.  


Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).



If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:





New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  




The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  





Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder which the RO denied in 
October 1993.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder.  

The service medical records the veteran submitted had already 
been considered at the time of the October 1993 rating 
decision.  They are therefore not new, but duplicative and 
cumulative in nature.  

The report of Social History is new but not material.  The 
report includes a notation that the veteran injured his back 
in Lam Son, Republic of Vietnam.  The evidence does not link 
a current back disorder to active duty.  The fact that the 
veteran injured his back during active duty was already known 
at the time of the October 1993 rating decision.  This 
evidence is also duplicative and cumulative in nature.

The duplicate private treatment records from the 1985 back 
surgery the veteran submitted had already been considered at 
the time of the October 1993 rating decision.  They are 
therefore not new.  The pathology report from the 1985 back 
surgery is new but not material.  The evidence does not link 
a current back disorder to active duty.  

Additional private treatment records submitted by the veteran 
are new but not material.  The evidence does not link a 
current back disorder to active duty.  The Court has held 
that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The National Guard service personnel records are new but not 
material.  The evidence does not indicate that the veteran 
currently has a back disorder which has been linked to active 
duty.  

The report of the VA PTSD examination is new but not 
material.  No pertinent diagnosis was included in the 
examination report.  

The transcript of the October 1999 hearing before the 
undesigned Member of the Board is new but not material.  The 
transcript does not provide competent evidence demonstrating 
that the veteran currently has a back disorder which has been 
linked to active duty.  The Board notes the veteran opined 
that his current back disorder was the result of an in-
service accident.  The veteran has not indicated that he 
received any specialized medical training and is therefore a 
lay person.  

The Board finds the veteran is competent to report that he 
injured his back during active duty and is also competent to 
report on the continuing symptomatology he experienced after 
the in-service injury.  The veteran is not, however, 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus the transcript of the 
October 1999 hearing does not provide competent evidence 
which links a current back disorder to active duty.  

The letters written by the veteran to his wife during active 
duty are new but not material.  The letters do not provide 
competent evidence of the current existence of a back 
disorder which is the result of active duty.  The fact that 
the veteran injured his back during active duty was already 
known at the time of the October 1993 rating decision.  

The letter from I. C. is new but not material as it does not 
provide competent evidence of the current existence of a back 
disorder which has been linked to active duty.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  





As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler, 9 Vet. App. at 
171.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To that extent only, the appeal is 
granted.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Entitlement to service connection for a 
rash and for AO exposure; whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for hypertension.

Review of the claims file discloses that in March 1998, the 
RO, in pertinent part, denied the claims of entitlement to 
service connection for a rash and for AO exposure.  At the 
same time, the RO found that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for hypertension.  The veteran was 
informed of the rating decision the same month.  He submitted 
VA Form 9 on July 1998.  The Board has construed the July 
1998 VA Form 9 as a timely filed notice of disagreement with 
the denials of service connection for a rash and AO exposure 
and also with the finding that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for hypertension.  The RO has not sent the 
veteran a statement of the case which includes the above 
referenced issues.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. At 408-10 
(1995); Malincon v. West, 12 Vet. App. 238 (1999).  


Entitlement to service connection for PTSD.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

As noted above, under the provisions for direct service 
connection for PTSD, 60 Fed. Reg. 32807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  

In this case, as there is no evidence that the veteran 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD are based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).
As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

The Board notes the RO attempted to obtain verification of 
the veteran's claimed in-service stressors, and the USASCRUR 
was unable to do so.  However, review of the letters 
submitted by the veteran at the October 1999 Board hearing 
reveals evidence of stressors which might be capable of 
substantiation.  Specifically, the Board notes the veteran 
wrote in July 1968 that he had been subjected to a rocket 
barrage on July 5, 1968 while stationed at Bear Cat.  

In August 1968, he wrote that he had been subjected to a 
rocket and mortar attack which lasted from Saturday night to 
Sunday morning which resulted in the wounding of two 
soldiers.  There is no evidence of record showing that 
USASCRUR had this information when they responded to the RO's 
request for verification of the claimed in-service stressors.  
The Board finds the information contained in the letters the 
veteran wrote home includes places and dates of alleged 
stressors which may be capable of substantiation.  The Board 
finds the RO should again request the USASCRUR to verify the 
veteran's claimed in-service stressors.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection for PTSD, a 
rash, AO exposure and hypertension.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should issue the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for a rash and AO 
exposure, and whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for hypertension.  
Notification should be included advising 
the veteran of the need to file a 
substantive appeal within the requisite 
period of time if he wishes appellate 
review.  

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors for his PTSD 
claim, particularly with respect to the 
reported rocket and mortar attacks in 
1968.  The RO must inform the veteran of 
the importance of the submission of this 
evidence and that failure to do so may 
adversely affect the outcome of his 
claim.  

4.  After the above development is 
completed, and regardless of whether the 
veteran responded with additional 
information, the RO must review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents including letters 
written by the veteran while on active 
duty and the veteran's statements 
regarding stressors.  

This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be resubmitted to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
informed of the units which the veteran 
was attached to while serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
USASCRUR must be asked to respond, either 
in the affirmative or in the negative, as 
to the verification of the occurrence of 
each of the veteran's claimed in-service 
stressors.  

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  






6.  If, and only if, verified stressors 
are found to exist based on the 
instructions in paragraph 5, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and its 
etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
Any necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (5) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  





With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify;

(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



